 Case 3:18-cv-01486-JPG Document 19 Filed 04/07/21 Page 1 of 1 Page ID #209




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION,               )
WELFARE AND ANNUITY FUNDS,               )
                                         )
      Plaintiffs,                        )
                                         )
vs.                                      )      Case Number:   18-cv-1486-JPG
                                         )
MASON’S LANDSCAPING &                    )
CONSTRUCTION SERVICES, INC., and         )
WILLIAM MASON, individually,             )
                                         )
      Defendants.                        )

                                   DEFAULT JUDGMENT

      This matter having come before the Court, the defendants having failed to plead or
otherwise defend, and default having been entered,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment in this case is entered in
favor of Plaintiffs CENTRAL LABORERS’ PENSION, WELFARE AND ANNUITY FUNDS and
against Defendants MASON’S LANDSCAPING & CONSTRUCTION SERVICES, INC., and
WILLIAM MASON, individually, in the total amount of twenty-two thousand, seven hundred
ninety-one dollars and ten cents ($22,791.10), covering the period of January 1, 2009, to
December 31, 2013.

                                         MARGARET M. ROBERTIE, Clerk of Court
                                         s/Tina Gray, Deputy Clerk
Date: April 7, 2021




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
